FILED
                             NOT FOR PUBLICATION                           MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAYMOND ALFORD BRADFORD,                         No. 13-16258

                Plaintiff - Appellant,           D.C. No. 1:13-cv-00045-BAM

  v.
                                                 MEMORANDUM*
D. CASTANO; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                             Submitted March 10, 2014***

Before:         PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Raymond Alford Bradford appeals pro se from the

district court’s judgment denying leave to proceed in forma pauperis in his 42


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Bradford consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s interpretation and

application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007), and for an abuse of discretion a denial of leave to proceed in forma

pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying leave to proceed in

forma pauperis because at least three of Bradford’s prior § 1983 cases were

dismissed on the basis that they were frivolous or failed to state a claim, and

Bradford did not provide sufficient allegations to show that he was “under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see also

Andrews, 493 F.3d at 1055 (explaining that the exception to the three-strikes rule

applies only “if the complaint makes a plausible allegation that the prisoner faced

‘imminent danger of serious physical injury’ at the time of filing”).

      AFFIRMED.




                                           2                                      13-16258